UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEXANDER WILLIAMS JR.,
                                Plaintiff,
                                                             1:20-CV-1628 (CM)
                    -against-
                                                             ORDER OF DISMISSAL
 THE CITY OF NEW YORK, et al.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently held in Manhattan Detention Complex, brings this pro se action under

42 U.S.C. § 1983. For the following reasons, the Court dismisses this action without prejudice.

       Plaintiff has previously submitted to this Court an identical complaint that commenced a

civil action that is pending before the Honorable Mary Kay Vyskocil under docket number 1:20-

CV-0516 (MKV). Because the present complaint raises the same claims, no useful purpose

would be served by litigating this duplicative lawsuit. The Court therefore dismisses this action

without prejudice to Plaintiff’s pending action under docket number 1:20-CV-0516 (MKV).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this action without prejudice as duplicative.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   February 27, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
